Citation Nr: 1648222	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for lung disability, claimed as chronic obstructive pulmonary disease (COPD).

2.  Entitlement to nonservice-connected pension.

3.  Entitlement to special monthly pension.

4.  Entitlement to service connection for lung disability, including COPD and emphysema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the November 2011 rating decision denied reopening a claim for service connection for COPD and emphysema.  Previous final rating decisions, however, only denied service connection for COPD.  Given the holding in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits), the Board will consider the claim as an application to reopen a claim for COPD. As will be discussed in greater detail below, that claim is being reopened.  Then, given the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that the reopened claim should be one for service connection for a lung disability, including COPD and emphysema.  

In August 2015, the Veteran's attorney withdrew his representation.  That same month, the Veteran appointed Georgia Department of Veterans Service as his representative.  The Board acknowledges this change in representation.

The Veteran was scheduled for a Board hearing for a date in October 2016 by way of a September 2016 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to his representative. The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

Finally, the Board acknowledges that the Veteran has filed notices of disagreements (NODs) with respect to rating decisions dated November 2013, February 2014 and June 2014.  However, as it appears the RO is developing those matters for appeal, Board action is not appropriate at this time.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for lung disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2006 rating decision, the application to reopen a claim for service connection for COPD was denied.

2.  The evidence received more than one year since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for COPD.

3.  The Veteran did not have active service during a recognized period of war.


CONCLUSIONS OF LAW

1.  The RO's December 2006 denial of the application to reopen a claim for service connection for COPD is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for COPD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to nonservice-connected pension and SMP have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.2, 3.3, 3.23, 3.351 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regard to the issues decided herein, the essential facts in this case are not in dispute and resolution of the claims being denied herein is based on the application of the law to these facts.  There is thus no possibility that any additional notice or development would aid the Veteran in substantiating those claims, and the provisions regarding development and notice are therefore not for application.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Merits

I.  New and Material Evidence

In May 2005, the RO denied service connection for COPD.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In September 2005, the Veteran submitted a request to reopen his claim of service connection for COPD.  In October 2005, the RO denied reopening the claim of service connection for COPD.  As the Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance, it became final.  See id.  In August 2006, the Veteran submitted a request to reopen his claim of service connection for COPD.  In December 2006, the RO again denied reopening the claim of service connection for COPD.  As the Veteran did not appeal that decision and no new and material evidence was received within one year of its issuance, it became final.  See id.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App 273, 283 (1996).

In the December 2006 rating decision, the application to reopen the claim of service connection for COPD was denied as there was no evidence relating COPD to service.  At that time, treatment records, service treatment records, and statements of the Veteran were of record.  In conjunction with his May 2010 claim to reopen, the Veteran discussed his in-service experiences and his belief that a lung disability had its onset in service.

Given that the Veteran's new statements, which are presumed credible, elaborate on the potential relationship between his COPD and service, the Board finds that this evidence is new and material.  Therefore, the evidence received since the last denial of the claim is new and material and the criteria for reopening the claim have been met.  38 C.F.R. § 3.156(a).

II.  SMP and Nonservice-Connected Pension

A nonservice-connected pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. § 1521 (j) and who are permanently and totally disabled from non-service-connected disabilities not the result of the veteran's willful conduct.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d)), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60%, or (2) is permanently housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), and (d).

For both nonservice-connected pension and special monthly pension, basic entitlement exists if (i) the veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

With regard to the necessary service requirements in particular, a veteran meets this condition if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

Unfortunately, in this case the Veteran does not meet the service requirement for eligibility for receipt of a nonservice-connected pension or SMP, because he did not have active service during a recognized period of war. 

The Veteran had active service between June 1980 to June 1983.  The Vietnam era period includes August 5, 1964 through May 7, 1975.  38 C.F.R. § 3.2(f). Accordingly, the Veteran served after the conclusion of the Vietnam era period of war.  The current Persian Gulf period of war began on August 2, 1990.  38 C.F.R. § 3.2(i).  Accordingly, the Veteran separated from active service prior to the start of the Persian Gulf period of war.  Therefore, the Veteran does not have active service during a period of war. 

Because the Veteran has not met the service eligibility in order to receive a nonservice-connected pension or SMP, his claims must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The application to reopen the claim for service connection for COPD is granted.

Entitlement to nonservice-connected pension is denied.

Entitlement to SMP is denied.


REMAND

Remand is required to afford the Veteran a VA examination to determine the nature and etiology of any lung disability.  The evidence shows that the Veteran complained of shortness of breath during service.  See April 1983 Report of Medical History.  He has been diagnosed with both COPD and emphysema following service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any lung disability.  As there is evidence of current lung disability that may be associated with service, a VA examination is required to fulfill the duty to assist. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim for service connection for lung disability is REMANDED for the following action:

1. Schedule a VA examination to assess the etiology of any lung disability, including COPD and emphysema.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Is it at least as likely as not (50 percent or greater) that any lung disability had its onset in service, or is otherwise etiologically-related to service?

In addressing this question, the examiner should comment on the April 1983 report of medical history where the Veteran noted shortness of breath.

A complete rationale should accompany any opinion provided.

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


